                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ROBERT STROUGO                                 : CIVIL ACTION
                                                :
                      v.                        : NO. 18-3635
                                                :
 LANNETT COMPANY, INC., et al.                  :


                                       MEMORANDUM

KEARNEY, J.                                                                       March 13, 2019

       Lannett Company Inc. sells branded and generic pharmaceutical drugs. For most of the

past fifteen years, it derived substantial revenues from drugs manufactured by Jerome Stevens

Pharmaceuticals under a supply agreement. This supply relationship ends in March 2019 unless

otherwise extended. Mindful of the importance of this distribution contract to its revenues, Lannett

repeatedly disclosed its negotiations for an extension of this agreement to its shareholders and

analysts through mid-2018. It never represents a definite amendment but expressed optimism with

appropriate cautionary language. But in February 2018 and May 2018 calls with analysts and a

health care conference, Lannett’s Chief Executive Officer described Jerome Stevens as a

significant or larger shareholder suggesting its symbiotic relationship and mutual interest in

continuing the business relationship. It appears Jerome Stevens was not a significant shareholder

in February or May 2018. As announced on August 20, 2018, Jerome Stevens and Lannett agreed

not to extend this crucial supply agreement. Lannett’s stock price dropped over sixty percent the

same day. Lannett’s shareholders now seek to hold Lannett and its control persons liable for

misstatements and omissions in early 2018 regarding the likelihood of continuing the Jerome

Stevens agreement. We find the shareholders state a claim against all Lannett Defendants arising

from the Chief Executive Officer’s February and May 2018 representations of Jerome Stevens’
significant or larger shareholding in Lannett when those statements were arguably not true at the

time. We otherwise grant the Defendants’ Motion to dismiss the remaining challenges to Lannett’s

representations.

 I.      Fact allegations.

       Lannett Company, Inc. “develops, manufactures, packages, markets, and distributes solid

oral (tablets and capsules), extended release, topical, and oral solution finished dosage forms of

drugs that address a wide range of therapeutic areas.1 A significant portion of products sold by

Lannett “are manufactured by others” but “distributed” by it.2 Lannett’s business success hinges

on its ability to obtain a continued supply of product from suppliers.              Jerome Stevens

Pharmaceuticals (JSP) is Lannett’s “primary supplier.”3

       In 2004, Lannett and JSP negotiated a ten-year distribution agreement (“JSP Agreement”).4

JSP agreed to supply Lannett with two of its most successful products, Levothyroxine Sodium

Tablets USP and Digoxin Tablets.5 In exchange, Lannett paid JSP with four million shares of

Lannett common stock.6 The JSP Agreement permitted Lannett to increase the retail prices of the

products as it desired, but limited JSP to annual price increases of three percent for the drugs it

sold to Lannett.7 The JSP Agreement lacked “profit-sharing provisions.”8 Former Lannett Chief

Executive Officer Arthur Bedrosian negotiated the 2004 agreement and held “a close relationship

with JSP,” 9 which he used to “help[] Lannett maintain the very critical and lucrative, yet precarious

relationship with JSP.”10

       The relationship continued as Lannett, led by then-CEO Bedrosian, negotiated with JSP a

five-year extension of the parties’ original ten-year agreement.11 On August 19, 2013, the parties

extended their relationship to March 23, 2019.12 As consideration for the extension, Lannett paid

JSP with 1.5 million shares of Lannett stock; the parties agreed another 1.5 million shares of




                                                  2
Lannett stock would follow if the parties agreed to a second five-year extension to March 23,

2024.13 On August 19, 2013, Lannett issued a Form 8-K announcing its “Entry into a Material

Definitive Agreement.”14 Lannett disclosed it would pay JSP with Lannett stock for both the

newly-agreed-upon extension and for a potential subsequent five-year extension:

        If the parties agree to a second five year extension from March 23, 2019 to March 23, 2024,
        the Company is required to issue to JSP or its designees an additional one million five
        hundred thousand (1,500,000) shares of the Company’s common stock. Pursuant to the
        agreement, JSP has agreed that neither it nor its nominees will offer, sell, assign, transfer,
        pledge, contract to sell, or otherwise dispose of any of the Lannett shares issued upon
        signing of the agreement until after March 24, 2014.15

Lannett attached the terms of the Amendment to its Form 8-K. The Amendment’s “Term”

provision stated the parties’ agreed to discuss an additional extension:

        “Following the expiration of the initial ten-year term, the term of this Agreement shall be
        extended for five (5) years, continuing through March 23, 2019 (the “Initial Renewal
        Term”). In addition, the parties agree to discuss a mutual extension, to renew this
        Agreement for an additional five (5) years, continuing through March 23, 2024 (the
        “Second Renewal Term”). (The Initial Renewal Term and Second Renewal Term, if
        exercised, will be collectively referred to as the “Renewal Term”).16

As a result of this 2013 amendment, Lannett had cumulatively paid JSP with 5.5 million shares

of Lannett stock—approximately fifteen percent “of the 38 million shares of currently issued

Lannett stock.”17 Despite this payment, JSP never appeared in an SEC filing as a beneficial owner

of Lannett securities. 18

        The JSP Agreement proved valuable to Lannett. Lannett’s Levothyroxine net sales totaled

$253.1 million in fiscal year 2018, $187 million in 2017, and $190.4 million in 2016.19 Its Digoxin

net sales totaled $4.9 million in fiscal year 2018 and $9.5 million in 2017.20 The two drugs made

up 37 percent of Lannett’s total net sales in 2018 and 29 percent of its sales in 2017, though

Levothyroxine drove most of Lannett’s sales.21 Despite fostering Lannett’s critical relationship




                                                  3
with JSP, Lannett announced Mr. Bedrosian “would step down as soon as a new CEO was

appointed.”22

       Timothy C. Crew replaced Mr. Bedrosian as Lannett CEO on January 2, 2018. 23 CEO

Crew announced Lannett would retain Mr. Bedrosian in a “strategic advisory role” to “focus[] on

transitioning and strengthening our relationships with our key alliance partners of JSP.”24

                         Lannett’s February 8, 2018 Quarterly Report.

       On February 8, 2018, Lannett filed a quarterly report with the Securities and Exchange

Commission (Form 10–Q) for the quarter ending December 31, 2017.25 In a note labeled “Material

Contracts with Suppliers,” Lannett addressed the JSP Agreement as well as the possibility of an

additional five-year extension:

       On August 19, 2013, the Company entered into an agreement with JSP to extend
       its initial contract to continue as the exclusive distributor in the United States of
       three JSP products: Butalbital, Aspirin, Caffeine with Codeine Phosphate Capsules
       USP; Digoxin Tablets USP; and Levothyroxine Sodium Tablets USP. The
       amendment to the original agreement extends the initial contract, which was due to
       expire on March 22, 2014, for five years through March 2019. In connection with
       the amendment, the Company issued a total of 1.5 million shares of the Company’s
       common stock to JSP and JSP’s designees. . . . If the parties agree to a second five
       year extension from March 23, 2019 to March 23, 2024, the Company is required
       to issue to JSP or its designees an additional 1.5 million shares of the Company’s
       common stock. Both Lannett and JSP have the right to terminate the contract if
       one of the parties does not cure a material breach of the contract within thirty (30)
       days of notice from the non-breaching party. During the renewal term of the JSP
       Distribution Agreement, the Company is required to use commercially reasonable
       efforts to purchase minimum dollar quantities of JSP products. There is no
       guarantee that the Company will be able to meet the minimum purchase
       requirement for Fiscal 2018 and in the future. If the Company does not meet the
       minimum purchase requirements, JSP’s sole remedy is to terminate the JSP
       Distribution Agreement.26

       Lannett’s quarterly report also incorporated by reference the risk factors from its June 30,

2017 annual report (Form 10–K),27 where it cautioned, in bolded text, “[w]e materially rely on an

uninterrupted supply of finished products from JSP for a significant amount of our sales. If we




                                                 4
were to experience an interruption of that supply, our operating results would suffer.”28 The annual

report’s risk disclosure further warned of Lannett’s substantial reliance on JSP and its lack of a

“second source” for those products:

        The amendment to the original agreement extended the initial contract, which was due to
        expire on March 22, 2014, for five years through March 23, 2019. Both Lannett and JSP
        have the right to terminate the contract if one of the parties does not cure a material breach
        of the contract within thirty (30) days of notice from the non-breaching party. If the supply
        of these products is interrupted in any way by any form of temporary or permanent business
        interruption to JSP, including but not limited to fire or other naturally-occurring, damaging
        event to their physical plant and/or equipment, condemnation of their facility, legislative
        or regulatory cease and desist declaration regarding their operations, FDA action or any
        interruption in their source of API for their products, our operating results could be
        materially adversely affected. We do not have, at this time, a second source for these
        products.29

The February 8, 2018 quarterly report also included “Cautionary Statement About Forward-

Looking Statements,” in which Lannett warned “[f]orward-looking statements are not promises or

guarantees and investors are cautioned that all forward-looking statements involve risks and

uncertainties, including . . . reliance on key strategic alliances.”30

          CEO Crew’s remarks on Lannett’s February 8, 2018 analysts’ earnings call.

        On February 8, 2018, Lannett also held a quarterly earnings call in which CEO Crew

fielded questions from analysts.31 This appears to be his first analysts call as Lannett’s CEO. At

the start of the call, Robert Jaffe of Lannett cautioned “[t]he company’s discussion will include

forward-looking information, reflecting management’s current forecast of certain aspects of the

company’s future, and actual results could differ materially from those stated or implied.”32 CEO

Crew addressed Mr. Bedrosian’s new advisory role with Lannett focused on “key” partnerships:

        I’m pleased to say that Arthur Bedrosian our former CEO has agreed to a strategic
        advisory role of the company. He will be focused on transitioning and
        strengthening our relationships with our key alliance partners of JSP and HTC
        among others. I’m happy to have him on board and look forward to continue to
        work together.33




                                                   5
       An analyst asked CEO Crew where Lannett stood “on locking down an arrangement with

JSP to secure your most important, for now, product over the longer term?”34 CEO Crew, in

response, emphasized JSP’s significant shareholder investment in Lannett and signaled optimism

about the prospects of renewal:

       Let me start with the JSP licensure first. Obviously it’s a critical important relation
       [sic] we look forward to expanding that relationship overtime [sic]. We obviously
       have a very long mutually beneficial relationship with the [sic] JSP, they are a
       significant shareholder and would be happy to add that to their share base. I’m
       optimistic, because of the number of things we have going on between the two
       companies that there is a big need for us to continue to partner as we have in the
       past. Please note as we’ve announced earlier and I noted in my remarks, we have
       retained [Mr. Bedrosian] to facilitate and guide exactly such transactions and
       conversations and transitions, and look forward to doing that with them. The
       timeline of these sorts of transactions have their own pacing. But it’s clearly a
       priority and we’re optimistic that well [sic] come to a good position in a relatively
       not-too-distant future.35

       CEO Crew, responding to another question about Lannett’s relationship with JSP, again

struck an optimistic tone about the prospects of renewal but declined to “speculate” as to the

outcome:

         Again on — there’s two parties in the negotiation, we’re going to have that
         conversation with them in terms of things that matter to them and things that
         matter to us. I want to stress that we — it’s a long-term relationship with a lot
         of moving parts, shareholder relationships, share repurchase opportunities
         which I think is disclosed in all of our documents and again working with [Mr.
         Bedrosian] to find the way that makes sense for them and us in the way we move
         forward, as quickly as possible.

         So there’s a renewal component as it relates to the current contract, but we
         would sit down with them and find out what are the things that they most care
         about in order to make the productive conversation, so I won’t speculate here
         on those moving parts but just please trust that [] it is an incredibly high priority
         for us and that we are working with all the folks in the company, before I came
         and while I am here, to make sure that comes to a great outcome for both
         parties.36




                                                  6
                 CEO Crew’s remarks on Lannett’s May 7, 2018 analysts’ call.

       Lannett held its next quarterly earnings call with analysts on May 7, 2018. 37 As he did on

the February 8, 2018 call, Robert Jaffe again cautioned listeners CEO Crew would make forward-

looking statements.38 An analyst asked CEO Crew: “Just on your JSP situation, sort of the elephant

in the room. . . . Is there anything you could tell us about under what circumstances you would not

proceed with extending that collaboration in some way? Just want to understand whether you’re

sounding confident about getting something done versus something that looks a particular way.”39

CEO Crew acknowledged the importance of renewal and praised the quality of the JSP team, but

again offered no more than optimism about the future:

       Yeah. It’s a big beautiful elephant. We embrace that as an organization. Look,
       I’ve met with the team. We speak with them regularly. They’re terrific folks.
       They’re savvy managers. We have a great dialog on an ongoing basis, all the
       various moving parts and I believe they are very supportive of the initiatives that
       we’ve been talking about. I don’t want to put the cart in front of the horse, elephant
       aside, but I’m optimistic that we’ll get a chance to renew this agreement when it’s
       right for both parties. There is clearly nothing more important to our business than
       doing so and we’ll continue to be focused on doing just that.40

                         Lannett’s May 8, 2018 quarterly report.

       On May 8, 2018, Lannett filed its quarterly report with the Securities and Exchange

Commission (Form 10–Q) for the quarter ending March 31, 2018.41 The May 2018 quarterly

report, like the February 2018 quarterly report, described Lannett’s contract with JSP and the risks

of such a relationship. In a section entitled, “Material Contracts with Suppliers,” Lannett described

the possibility of an additional extension and cautioned it must meet its minimum purchase

requirements to avoid breach of the current contract:

       If the parties agree to a second five-year extension from March 23, 2019 to March 23, 2024,
       the Company is required to issue to JSP or its designees an additional 1.5 million shares of
       the Company’s common stock. Both Lannett and JSP have the right to terminate the
       contract if one of the parties does not cure a material breach of the contract within thirty



                                                 7
        (30) days of notice from the non-breaching party. During the renewal term of the JSP
        Distribution Agreement, the Company is required to use commercially reasonable efforts
        to purchase minimum dollar quantities of JSP products. There is no guarantee that the
        Company will be able to meet the minimum purchase requirements. If the Company does
        not meet the minimum purchase requirements, JSP’s sole remedy is to terminate the JSP
        Distribution Agreement.42

The May 2018 quarterly report, like the February 2018 report, also generally cautioned “[f]orward-

looking statements are not promises or guarantees and investors are cautioned that all forward-

looking statements involve risks and uncertainties, including . . . reliance on key strategic

alliances.”43

    CEO Crew’s remarks on the May 9, 2018 Deutsche Bank Health Care conference call.

        CEO Crew “participated in the Deutsche Bank Health Care Conference” on May 9, 2018.44

At the beginning of his presentation, CEO Crew cautioned he would “be making some forward-

looking statements.”45 CEO Crew listed Lannett’s suppliers on a slide and, “address[ing] Lannett’s

key partnership with JSP,” said:

        [A]s you’ve seen if you’ve been tracking the company of late, we do want to
        continue to leverage our mid-market position where we see the generic as a big blue
        ocean of opportunity that is providing many opportunities first to our business, and
        position ourself as a partner of choice for these companies.

        A number of other suppliers, you see them on the right side of the slide have —
        they’re believing in that positioning and bringing their products to us. Everything
        from long-standing partnerships with Jerome Stevens, the basis of our
        levothyroxine product as well as new partners from Aralez to Sciecure to Cerovene
        and Dexcel and others. And we look forward to their contributions to our revenues
        as we move forward.46

        An analyst sought information about the future of the Lannett-JSP relationship. “Missing

from that slide is your prediction of what will actually happen with the durability of the product

for you and your relationship,” the analyst said, “[s]o here’s your opportunity to clarify what is

going to happen.”47 CEO Crew, in response, pointed to JSP’s significant holdings in the company

as a reason to be confident about renewal:



                                                 8
          So I think I alluded in [sic] every company has its concerns and issues. What Gregg
          is referring to here is our contract with this long-term partnership JSP. It does have
          a technical expiration date of March of next year. And I think some of the concerns
          for our company and the valuations you see is about the persistency of that contract.
          While again, I’m very careful not to indicate what another party will do, our
          partners at Jerome Stevens are proud, bright and capable businessmen, and they
          don’t need me to speak for them relative to their exact intentions. And I wouldn’t
          presume to do so.

          However, I would note that they’re one of our largest shareholdings with the
          company and they are businessmen that are closely watching the sort of changes
          we’re making to the business, and I believe applaud it. And as a result, I’m
          confident when their time is ready, we’ll get to that renewal.48

                 Lannett announces no extended deal with JSP on August 20, 2018.

          Despite CEO Crew’s confidence, the parties did not agree to extend their contract. “On

August 20, 2018, prior to market opening,” Lannett announced in a press release “its distribution

agreement with Jerome Stevens Pharmaceuticals (JSP), which expires on March 23, 2019, will not

be renewed.”49 “While we are disappointed,” Lannett announced, “and intend to redouble our

continuing efforts to explore options for addressing our capital structure, we have been preparing

for this contingency, knowing that this outcome was a possibility.”50

   “On this news, Lannett’s share price fell $8.15, or 60.3%, to close at $5.35 on August 20,

2018.”51 The shareholders now allege several former Lannett employees, including a Director of

Procurement, an SAP analyst, two Regional Sales Directors, and a National Sales Director “were

not surprised when the Agreement was not renewed.”52 The JSP Agreement expires on March 23,

2019.53

 II.       Analysis

          Robert Strougo sued Lannett Company, Inc., Lannett Chief Executive Officer Timothy C.

Crew, and Lannett Chief Financial Officer/Treasurer Marty P. Galvan54 on behalf of a putative

class of shareholders under the Securities Exchange Act of 1934.55 We later granted Soe Wong

and Michael Hoeltzel’s motion to serve as lead plaintiffs.56 On December 26, 2018, Messrs. Wong


                                                    9
and Hoeltzel filed an Amended Class Action Complaint alleging Lannett, CEO Crew and CFO

Galvan violated §§ 10(b) and 20(a) of the ’34 Act and Rule 10b-5.57

       Messrs. Wong and Hoeltzel focus their claims on statements Lannett made in its February

8, 2018 and May 8, 2018 quarterly reports, statements CEO Crew made during Lannett’s February

8, 2018 and May 7, 2018 quarterly earnings calls, as well as statements CEO Crew made during

the Deutsche Bank Health Care Conference Call of May 9, 2018.58 Messrs. Wong and Hoeltzel

argue Lannett materially misled investors by failing to accurately disclose the substantial

likelihood Lannett would not renew the JSP Agreement, leading investors instead to believe

renewal constituted a “sure thing.”59 Defendants move to dismiss the complaint in its entirety.60

After careful review under the heightened pleading standards applicable to private securities cases,

we find actionable only CEO Crew’s allegedly misleading February 8, 2018 statement describing

JSP as a “significant shareholder”61 and CEO’s Crew’s allegedly misleading May 9, 2018

statement describing JSP as “one of our largest shareholdings.”62

       Section 10(b) of the ’34 Act prohibits the use of “any manipulative or deceptive device or

contrivance” in connection with the purchase or sale of registered securities.63 “Parties injured by

securities fraud may bring a private cause of action under Section 10(b), which requires proof of

six elements: ‘(1) a material misrepresentation (or omission); (2) scienter, i.e., a wrongful state of

mind; (3) a connection with the purchase or sale of a security; (4) reliance, often referred to in

cases involving public securities markets (fraud-on-the-market cases) as ‘transaction causation’;

(5) economic loss; and (6) ‘loss causation,’ i.e., a causal connection between the material

misrepresentation and the loss.”64 Lannett argues Messrs. Wong and Hoeltzel fail to plead a

material misrepresentation or omission and fail to show scienter. 65




                                                 10
        “All securities fraud claims are subject to [Federal Rule of Civil Procedure] 9(b), which

requires plaintiff to ‘state with particularity the circumstances constituting fraud or mistake.’ ”66

Plaintiffs alleging securities fraud also must meet the face the heightened pleading standard of the

Private Securities Litigation and Reform Act of 1995 (“PSLRA”).67 “The PSLRA imposes two

exacting and distinct pleading requirements for securities fraud actions.”68 “First, ‘the complaint

shall specify each statement alleged to have been misleading, the reason or reasons why the

statement is misleading, and, if an allegation regarding the statement or omission is made on

information and belief, the complaint shall state with particularity all facts on which that belief is

formed.’ ”69 “Second, ‘the complaint shall, with respect to each act or omission alleged to violate

this title, state with particularity facts giving rise to a strong inference that the defendant acted with

the required state of mind.’ ”70

        A. Lannett’s alleged materially misleading statements and omissions.

        “The first step for a Rule 10b–5 plaintiff is to establish that defendant made a materially

false or misleading statement or omitted to state a material fact necessary to make a statement not

misleading.”71 “A statement or omission ‘is material if there is a substantial likelihood that a

reasonable shareholder would consider it important in deciding how to [act].’ ”72 “A material

misrepresentation or omission is actionable if it ‘significantly altered the “total mix” of information

made available.’ ”73 While the trier of fact ordinarily decides questions of materiality, “if the

alleged misrepresentations or omissions are so obviously unimportant to an investor that

reasonable minds cannot differ on the question of materiality [it is] appropriate for the district court

to rule that the allegations are inactionable as a matter of law.”74

        “A statement is false or misleading if it is factually inaccurate, or additional information

is required to clarify it.”75 An omission is misleading if a plaintiff alleges “some fact, known to




                                                   11
defendants at the time of the statements, the disclosure of which would have made the statement

clearer or more correct.”76 The plaintiff must also “demonstrate that, without the undisclosed fact,

a reasonable investor was likely to be misled by the statement.”77

       Messrs. Wong and Hoeltzel assert theories of liability based on misrepresentation and

omission. They contend CEO Crew misled investors in statements during Lannett’s February 8,

2018 and May 7, 2018 quarterly earnings calls and the May 9, 2018 Deutsche Bank Health Care

Conference Call by conveying renewal of the JSP Agreement as “a sure thing.” 78 Messrs. Wong

and Hoeltzel argue CEO Crew’s statements of optimism regarding renewal of the JSP Agreement

materially misled investors because they “created the false impression that the relationship would

continue.”79 Messrs. Wong and Hoeltzel argue Lannett’s February 8, 2018 and May 8, 2018

quarterly reports misled investors by disclosing only the risk “Lannett could fail to meet the

minimum purchase requirements, not that JSP could or would fail to renew the contract or cease

supplying Lannett.”80 They argue once Lannett spoke about the chances of renewing the JSP

Agreement, Lannett incurred a duty to disclose facts necessary to make their statements not

misleading. They argue their lawsuit “is premised upon Defendants’ failure to accurately disclose

the risks Lannett faced in terms of renewing the JSP Agreement.”81

       Lannett disagrees. To the extent Messrs. Wong and Hoeltzel premise their claims on

misrepresentation, Lannett argues its statements did not materially mislead investors. Lannett

argues the statements constituted inactionable statements of corporate optimism, and a statutory

safe-harbor provision renders the various forward-looking statements inactionable. And Lannett

argues to the extent Messrs. Wong and Hoeltzel premise their claims on alleged omissions, Lannett

had no duty to disclose, but, even if it did, Messrs. Wong and Hoeltzel fail to allege material facts

Lannett should have disclosed to make their statements not misleading.




                                                 12
               1. Optimistic opinion statements or omissions are not actionable.

                   a. CEO Crew’s statements of corporate optimism do not give rise to
                      liability.

        “[A] company may be liable under Section 10b for misleading investors when it describes

as hypothetical a risk that has already come to fruition.”82 But “[m]aterial representations must be

contrasted with statements of subjective analysis or extrapolations, such as opinions, motives and

intentions, or general statements of optimism.”83 Such statements “ ‘constitute no more than

‘puffery’ and are understood by reasonable investors as such.’ ”84 “Claims that these kinds of

vague expressions of hope by corporate managers could dupe the market have been almost

uniformly rejected by the courts.”85 Courts have dismissed claims based on statements about

ongoing negotiations where the defendant “disclose[d] that negotiations were ongoing and did not

express certainty as to the outcome of the parties’ discussions”86 or whether “deals would be struck

by a certain date.”87 Many of CEO Crew’s statements include vague expressions of hope, lacking

certainty, which he often buttressed with disclaimers he could not predict JSP’s decision.88

       Beginning with the February 8, 2018 Earnings Call, CEO Crew made several vague

expressions of hope when an analyst asked where Lannett stood on securing a renewal of the JSP

Agreement. For instance, CEO Crew said:

           ❖ “[W]e look forward to expanding that relationship overtime.”

           ❖ “I’m optimistic, because of the number of things we have going on between
             the two companies that there is a big need to continue to partner as we have
             in the past.”

           ❖ “But it’s clearly a priority and we’re optimistic that well [sic] come to a
             good position in a relatively not-too-distant future.”

           ❖ “[J]ust please trust that [] it is an incredibly high priority for us and that
             we are working with all the folks in the company, before I came and while
             I am here, to make sure that comes to a great outcome for both parties.”




                                                13
       CEO Crew peppered optimistic outlooks with disclaimers:

           ❖ “The timeline of these sorts of transactions have their own pacing.”

           ❖ “Again on — there’s two parties in the negotiation, we’re going to have
             that conversation with them in terms of things that matter to them and
             things that matter to us.”

           ❖ “I want to stress that we — it’s a long-term relationship with a lot of
             moving parts, shareholder relationships, share repurchase
             opportunities which I think is disclosed in all of our documents and again
             working with [Mr. Bedrosian] to find the way that makes sense for them
             and us in the way we move forward, as quickly as possible.”

           ❖ “So there’s a renewal component as it relates to the current contract, but
             we would sit down with them find and out what are the things that they
             most care about in order to make the productive conversation, so I won’t
             speculate here on those moving parts.”

       CEO Crew took a similar tact in responding to analyst questions on the May 7, 2018

earnings call. In response to an analyst question about the renewal—which the analyst called the

“elephant in the room”—CEO Crew answered in general terms:

           ❖ “We embrace that as an organization. Look, I’ve met with the team. We
             speak with them regularly. They’re terrific folks. They’re savvy
             managers. We have a great dialog on an ongoing basis, all the various
             moving parts and I believe they are very supportive of the initiatives that
             we’ve been talking about.”

           ❖ “I’m optimistic that we’ll get a chance to renew this agreement when it’s
             right for both parties. There is clearly nothing more important to our
             business than doing so and we’ll continue to be focused on doing just that.”

       Again, CEO Crew buttressed these statements with disclaimers about his confidence:

           ❖ “Yeah. It’s a big beautiful elephant. We embrace that as an organization.”

           ❖ “We have a great dialog on an ongoing basis, all the various moving parts.”

           ❖ “I don’t want to put the cart in front of the horse, elephant aside.”




                                               14
       On the May 9, 2018 Deutsche Bank Health Care Conference Call, CEO Crew fielded

questions about the renewal for a third time. And for a third time, he expressed only general

optimism:

            ❖ “However, I would note that [JSP is] one of our largest shareholdings with
              the company and they are businessmen that are closely watching the sort of
              changes we’re making to the business, and I believe applaud it. And as a
              result, I’m confident when their time is ready, we’ll get to that renewal.”

       And again, CEO Crew included cautions:

            ❖ “So I think I alluded in [sic] every company has its concerns and issues.”

            ❖ “I think some of the concerns for our company and the valuations you see is about
              the persistency of that contract.”

            ❖ “While again, I’m very careful not to indicate what another party will do,
              our partners at Jerome Stevens are proud, bright and capable businessmen,
              and they don’t need me to speak for them relative to their exact intentions.
              And I wouldn’t presume to do so.”

       CEO Crew’s statements reflect general optimism Lannett and JSP would renew the JSP

Agreement. The statements do not portray renewal as a “sure thing” or provide a definitive time

when the parties would renew the JSP Agreement. Instead, every time CEO Crew discussed the

negotiations, he expressed only optimism, confidence, or a belief something good would happen.

Statements using words like “believe” are themselves “couched in cautionary terms.”89 CEO Crew

never predicted a particular date on which the parties would renew the contract. In fact, CEO

Crew never affirmatively predicted JSP would agree to renew the agreement. He consistently used

vague language after expressing optimism, like “we’re optimistic that we’ll come to a good

position in a relatively not-too-distant future”; “I’m optimistic that we’ll get a chance to renew

this agreement when it’s right for both parties”; and “I’m confident when their time is ready, we’ll

get to that renewal.” Reasonable shareholders would understand CEO Crew’s statements as

immaterial corporate optimism, reflecting nothing more than hope “that talks would go well.”90



                                                15
       Also undermining Messrs. Wong and Hoeltzel’s claim CEO Crew portrayed renewal as a

“sure thing” are the various disclaimers in the statements.91 CEO Crew told analysts “there’s two

parties in the negotiation”; he would not “speculate here on those moving parts”; he called the

renewal “a big beautiful elephant [in the room]”; he noted he did not “want to put the cart in front

of the horse”; he explained “some of the concerns for our company” included the “persistency of

that contract”; he noted “I’m very careful not to indicate what another party will do”; and he

“wouldn’t presume to” speak for JSP. CEO Crew did not disregard or even downplay the

proverbial “elephant in the room”—instead, he affirmatively “embrace[d]” what he called the “big

beautiful elephant” in the room.92 A reasonable speaker would not use such language if renewal

were a “sure thing.”

       Unpersuaded by CEO Crew’s repeated cautious optimism, Messrs. Wong and Hoeltzel

argue these disclaimers somehow rendered CEO Crew’s disclosures even more misleading. They

argue “by first proclaiming his mindfulness not to speak out of turn, [CEO Crew] signaled to

investors that his subsequent assurances about the renewal were made only after due consideration

and a deliberate decision to speak.”93 They could have a point if CEO Crew said something like,

“While obviously I cannot speak for JSP, we’re going to get this deal done.” But, as we set out

above, CEO Crew said no such thing. And lacking any authority on point from Messrs. Wong and

Hoeltzel, we decline to hold all such cautionary statements are meaningless surplusage when

corporate officers routinely use them to address with nuance and detail matters essential to the

corporation. CEO Crew’s warnings were enough to rid CEO Crew’s statements of any confidence

on which reasonable shareholders could rely.

       Messrs. Wong and Hoeltzel also argue CEO Crew’s remarks included statements implying

the Lannett-JSP relationship would continue. For example, CEO Crew said the companies have a




                                                16
“number of things” going on between them, Mr. Bedrosian’s plans to strengthen Lannett’s

relationships with key business partners, and the Lannett relationship with JSP is a mutually

beneficial one. But Messrs. Wong and Hoeltzel do not identify facts showing the statements are

false. The statements themselves, accompanied by general statements of optimism, are not

material to a reasonable shareholder because a reasonable shareholder would interpret them to

mean just what they say—the JSP Agreement constituted an important part of Lannett’s business

and Lannett hoped to renew it. And no party disputes the fact JSP and Lannett engaged in

negotiations to renew the parties’ contract.

                   b. CEO Crew’s characterization of the contract’s “technical” expiration
                      date is surrounded by cautionary statements and not material.

       Messrs. Wong and Hoeltzel allege CEO Crew’s description of the JSP Agreement’s

expiration date as “technical” misled investors. At the May 9, 2018 Deutsche Bank Health Care

Conference, an analyst asked CEO Crew “to clarify what is going to happen” with the JSP

contract.94 CEO Crew responded, in relevant part:

       So I think I alluded in [sic] every company has its concerns and issues. What Gregg
       is referring to here is our contract with this long-term partnership JSP. It does have
       a technical expiration date of March of next year. And I think some of the concerns
       for our company and the valuations you see is about the persistency of that contract.
       While again, I’m very careful not to indicate what another party will do, our
       partners at Jerome Stevens are proud, bright and capable businessmen, and they
       don’t need me to speak for them relative to their exact intentions. And I wouldn’t
       presume to do so.

       However, I would note that they’re one of our largest shareholdings with the
       company and they are businessmen that are closely watching the sort of changes
       we’re making to the business, and I believe applaud it. And as a result, I’m
       confident when their time is ready, we’ll get to that renewal.95

       In common parlance, “[t]echnical” means “based on or marked by a strict or legal

interpretation.”96 An investor could construe the statement to mean renewal constituted an

inevitability and the expiration date constituted a mere technicality. But it is also possible an



                                                17
investor could construe the statement to mean the present contract, as a matter of fact, expires

March of next year. Regardless of which interpretation governs, a reasonable shareholder could

only find the usage misleading if she took the statement out of context from the forward-looking

statements surrounding it.

       We agree with Defendants the Safe Harbor provision shields CEO Crew’s statements from

liability. The PSLRA includes a safe harbor provision which protects forward-looking statements

from liability.97 A “forward-looking statement” includes

       (A) a statement containing a projection of revenues, income (including income
           loss), earnings (including earnings loss) per share, capital expenditures,
           dividends, capital structure, or other financial items;

       (B) a statement of the plans and objectives of management for future operations,
           including plans or objectives relating to the products or services of the issuer;

       (C) a statement of future economic performance, including any such statement
           contained in a discussion and analysis of financial condition by the
           management or in the results of operations included pursuant to the rules and
           regulations of the Commission;

       (D) any statement of the assumptions underlying or relating to any statement
           described in subparagraph (A), (B), or (C).98

        “The Safe Harbor provision . . . immunizes from liability any forward-looking statement,

provided that: [1] the statement is identified as such and accompanied by meaningful cautionary

language; [2] or is immaterial; or [3] the plaintiff fails to show the statement was made with actual

knowledge of its falsehood.”99 “To suffice, the cautionary statements must be substantive and

tailored to the specific future projections, estimates or opinions in the prospectus which the

plaintiffs challenge.”100 “[A] mixed present/future statement is not entitled to the safe harbor with

respect to the part of the statement that refers to the present.”101 But where present-tense

statements cannot “meaningfully be distinguished from the future projection of which they are a

part,” the present-tense statements are still forward-looking.102 CEO Crew’s statement falls into



                                                 18
this latter category, as it is inextricably tied to his forward-looking statements about the contract

negotiations.

        Our finding accords with two of our Court of Appeals’ holdings. In Institutional Investors

Group v. Avaya, Inc.,103 investors challenged defendants’ statements “[o]ur first quarter results

position us to meet our goals for the year” and “we are on track to meet our goals for the year.”104

The investors argued the phrases “position us” and “on track” constituted present statements not

subject to the statutory safe harbor. Our Court of Appeals disagreed. It reasoned the statements

did not “justify the financial projections in terms of any particular aspect of the company’s current

situation; they say only that, whatever that situation is, it makes the future projection attainable.”105

The statements only expressed the defendants’ “continuing comfort” with their earlier

projections.106 Much like the “position us” and “on track” statements in Avaya, CEO Crew’s use

of the term “technical” simply expressed his “continuing comfort” with the state of Lannett’s

negotiations. He believed the parties would renew the contract, so he found the expiration date

only technical. CEO Crew did not assert an actual fact by using the term.

        In In re Aetna Securities Litigation,107 investors challenged several of defendant’s

statements in which it called the policy it used to price premiums “disciplined.”108 Investors argued

the word “disciplined” constituted a present-sense description of the company’s pricing. Our

Court of Appeals held “to the extent that ‘disciplined’ pricing said anything about the current price

of premiums, it did so in the form of a projection” because whether defendant’s “pricing was, in

fact, disciplined could not have been determined at the time defendants made the statements.”109

The words “disciplined” and “technical” are analogous because their accuracy was unclear at the

time the defendants said them.




                                                   19
       To qualify for the Safe Harbor, CEO Crew must also show his statement is “accompanied

by meaningful cautionary language.”110 He does. CEO Crew followed his “technical” comment

with the statements, “I’m very careful not to indicate what another party will do,” and he “wouldn’t

presume to” speak for JSP’s “exact intentions” in the negotiations.111 “I’m confident when their

time is ready,” he added, “we’ll get to that renewal.” 112 Such forward-looking projections of

cautionary language are bound up with CEO Crew’s use of the word technical. The Safe Harbor

applies.

                   c. Omission claims are not actionable.

       Messrs. Wong and Hoeltzel alternatively argue Lannett failed to disclose facts related to

the JSP Agreement needed to make its statements non-misleading. “[Section] 10(b) and Rule 10b-

5(b) do not create an affirmative duty to disclose any and all material information.”113 Disclosure

is required under these provisions only when necessary ‘to make . . . statements made, in light of

the circumstances under which they were made, not misleading.’ ”114 “Once a company has chosen

to speak on an issue—even an issue it had no independent obligation to address—it cannot omit

material facts related to that issue so as to make its disclosure misleading.”115

       This case resembles the District Court for the Southern District of New York’s decision in

In re Express Scripts Holding Co. Securities Litigation.116 Investors alleged defendant made

statements regarding ongoing negotiations with another company, but defendant failed to disclose

the deteriorating nature of the companies’ relationship, including two notices of breach the

company sent defendant regarding their earlier contract.117 The defendants made statements

expressing uncertainty in the outcome of negotiations, like “[w]e would love to get an extension

as part of this negotiation, but that[] remains to be seen at this juncture.”118 Despite the undisclosed

information, the court found no duty to disclose because the plaintiffs failed to identify a fact




                                                  20
triggering a duty to disclose before defendant made statements expressing uncertainty in the

outcome of the negotiations.119 “Where an outcome is merely speculative,” the court found, “the

duty to disclose does not attach.”120

          Much like Express Scripts, Messrs. Wong and Hoeltzel fail to plead material facts Lannett

did not disclose to make their statements not misleading. And unlike here, the Defendants in

Express Scripts even received notices of breach of their prior contract before their negotiations—

here, by contrast, there are no such similar allegations of notice. 121 Messrs. Wong and Hoeltzel

argue Mr. Bedrosian’s removal from the position of CEO doomed the JSP Agreement, citing as

evidence confidential sources122 from within Lannett who opined the parties would not renew the

agreement after Mr. Bedrosian stepped down, Mr. Bedrosian’s sale of Lannett stock in November

2017,123 and the favorable terms of the agreement to Lannett. But CEO Crew disclosed Mr.

Bedrosian’s new strategic position with Lannett.124 And CEO Crew had no duty to speculate any

of the circumstances surrounding Mr. Bedrosian’s departure meant the negotiations would go

poorly.

          Messrs. Wong and Hoeltzel repeatedly plead Lannett failed to disclose the “imminent risk”

or any risk of the non-renewal of the JSP Agreement, but Lannett repeatedly cautioned about the

risks of the deal in its SEC filings. We question whether Lannett had to disclose a risk so obvious,

based on the frequency with which analysts asked CEO Crew about the negotiations. But even so,

Lannett did caution about risks related to the JSP Agreement in its SEC filings. In its June 30,

2017 annual report (Form 10-K), Lannett disclosed it materially relied on an uninterrupted supply

of products from JSP, and Lannett’s operating results would suffer should “we experience an

interruption of that supply.” Lannett advised the JSP Agreement expires on March 23, 2019. It

warned temporary or permanent business interruptions to JSP could materially adversely affect its




                                                 21
operating results, and it did not have a second source for the products JSP provided. It also

cautioned JSP would terminate the agreement should Lannett fail to meet minimum purchase

requirements. While none of Lannett’s disclosures explicitly say “JSP may unilaterally choose

not to renew the agreement,” the wording of Lannett’s disclosures made such an obvious principle

clear. The amendment to the JSP Agreement disclosed the parties agreed to discuss a “mutual

extension.” And Lannett phrased the renewal as a mere possibility—“if the parties agree to a

second five year extension.”

       Messrs. Wong and Hoeltzel fail to allege facts showing the negotiations had soured,125 JSP

represented non-renewal as an inevitability,126 or the employees practiced malfeasance.127 Messrs.

Wong and Hoeltzel cite no case in which a court found omission-based liability where the plaintiffs

did not plead facts the defendants knew making non-renewal evident. Instead, they only cite cases

where the defendant failed to disclose an affirmative material fact. Their allegations “amount to

little more than a suggestion that [Lannett] should have somehow guessed the outcome of the

ongoing negotiations sooner or approached their negotiations with [JSP] more pessimistically.”128

               2. CEO Crew’s February 8, 2018 and May 9, 2018 statements based on JSP’s
                  shareholder status may proceed into discovery.

       Messrs. Wong and Hoeltzel plausibly allege CEO Crew’s statements describing JSP’s

“significant” and “large” shareholder status inaccurately represented JSP’s investment in Lannett.

During the February 8, 2018 Earnings Call, CEO Crew called JSP a “significant shareholder.”

Months later, on the May 9, 2018 Deutsche Bank Health Care Conference Call, CEO Crew

responded to a question about the parties’ relationship, “I would note that [JSP is] one of our largest

shareholdings with the company.” Messrs. Wong and Hoeltzel argue these statements constituted

affirmative falsehoods because JSP never appeared in any SEC documents as a beneficial owner

of Lannett; JSP, they allege, instead liquidated its Lannett shares as soon as it received them.



                                                  22
       JSP’s shareholder status may be material to a reasonable investor because it affects whether

JSP possessed a vested interest in the value of Lannett stock, which in turn affects whether JSP

had an interest in renewing the JSP Agreement. Lannett does not dispute the materiality of the

JSP Agreement—nor could it, as its SEC disclosures caution it “materially rel[ies]” on an

uninterrupted supply of drugs from JSP, and sales of levothyroxine and digoxin constituted 37

percent of Lannett’s net sales in 2018 and 29 percent of its sales in 2017. JSP’s decision to agree

to renewal of the JSP Agreement could drastically affect Lannett’s stock price, as shown by the

market analysts’ consistent questions regarding renewal. Upon Lannett’s August 2018

announcement the parties would not renew the JSP Agreement, Lannett’s stock price dropped by

60.3 percent. While our Court of Appeals directs us to eschew “rule of thumb” quantitative

measure of materiality, a 60.3 percent drop in stock price materially affects value. 129 In these

important negotiations involving only two parties, whether one party has a vested interest in the

success of the other party may be a material inquiry.

       And the alleged falsity of the statement is apparent. CEO Crew portrayed Lannett and JSP

as symbiotic. The publicly available terms of the parties’ agreements supported such a conclusion

because Lannett compensated JSP in Lannett stock. This arrangement tethered JSP to Lannett’s

future—assuming, of course, JSP kept its ownership stake in the Lannett. Messrs. Wong and

Hoeltzel claim when CEO Crew spoke on the February 8, 2018 earnings call and the May 9, 2018

Deutsche Bank Health Care conference call, JSP was already liquidating its holdings in Lannett,

and “had already begun forming a strategic alliance with another distributor of levothyroxine.”130

Unlike CEO Crew’s statement describing the contract’s termination date as “technical,” his

statements describing the present status of JSP’s investment in Lannett is neither a general

statement of optimism nor a statement inextricably bound up in forward-looking statements.




                                                23
While JSP may at one time have been a “significant” or “one of [the] largest” holders of Lannett

stock, Plaintiffs plausibly allege CEO Crew’s misstated JSP’s ownership status at the time he

spoke.

         Defendants counter such “information was known to the market.”131 They cite only a blog

post in which the author speculates, “JSP does not show up as a holder so I assume they are selling

shares of LCI when they are granted.”132 But “I assume” hardly conveys a widespread market

belief. If anything, such uncertainty about JSP’s status as a shareholder bolsters the plausibility of

Plaintiffs’ claims. In any event, “[t]he truth-on-the-market defense is intensely fact-specific and

is rarely an appropriate basis for dismissing a § 10(b) complaint for failure to plead materiality.”133

We agree, and for the same reason, we decline to accept Defendants’ speculation “[i]nstead of

regularly liquidating Lannett shares, it is likely that JSP structured ownership among JSP’s

designee’s without incurring filing obligations.”134 Defendants are free to develop and present

such a fact defense at summary judgment or at trial, but we decline to draw such a substantial

inference in their favor at the pleading stage.

         B. Plaintiffs plead scienter for the shareholder statements.

         “The PSLRA requires plaintiffs in securities class actions to ‘state with particularity facts

giving rise to a strong inference that the defendant acted with the required state of mind.’”135 The

requisite state of mind, i.e., scienter, is “a ‘knowing or reckless’ mental state ‘embracing intent to

deceive, manipulate, or defraud.’”136 “Recklessness,” however, “is ‘not merely simple, or even

inexcusable negligence, but an extreme departure from the standards of ordinary care, and which

presents a danger of misleading buyers or sellers that is either known to the defendant or is so

obvious that the actor must have been aware of it.’”137 To satisfy this exacting pleading standard,




                                                  24
“an inference of scienter must be more than merely plausible or reasonable—it must be cogent and

at least as compelling as any opposing inference of nonfraudulent intent.”138

        The totality of circumstances gives rise to an inference of recklessness sufficient to survive

a motion to dismiss. These are statements of fact at a point in time. This is not an opinion. CEO

Crew expressed knowledge of this fact. He either intentionally or recklessly reported JSP’s share

ownership. At this preliminary stage, we cannot find CEO Crew would have negligently reported

this fact.

        JSP’s status as a significant or larger shareholder of Lannett stock would have been critical

to the prospect of the contract’s renewal.      While discovery may prove different, we cannot

presently imagine why CEO Crew would describe JSP’s significant or large shareholder interest

for a reason other than offering comfort to the shareholders. An individual or entity holding

“significant” equity in an organization would be less likely to make a decision materially harming

such an enterprise in which they are invested. But we are also mindful JSP is not a defendant here.

Defendants’ conduct, not JSP’s, is at issue. Messrs. Wong and Hoeltzel allege these statements

are false. We credit at this stage, as we must, their claims JSP liquidated its stock in Lannett, and

find repeated misstatements would present such a substantial risk of misleading investors.

Recklessness may be appropriately inferred.

        C. Defendants present no basis to dismiss Plaintiff’s control-person liability claim.

        “The Securities Exchange Act of 1934 Section 20(a) imposes liability on controlling

persons who aid and abet violations of the Act.”139 “To recover under Section 20(a), a plaintiff

must show: (1) one person controlled another person or entity; (2) that the controlled person or

entity committed a primary violation of the securities laws; and (3) that the defendant was a

culpable participant in the fraud.”140 Defendants address Messrs. Wong and Hoeltzel’s control-




                                                 25
person liability theory in one sentence: “Because Plaintiffs have failed to allege a predicate

violation of Section 10(b), their claims arising under Section 20(a) must be dismissed.” 141 While

it is true the failure to plausibly allege a predicate violation is fatal to a claim under Section 20(a),

Messrs. Wong and Hoeltzel have plausibly alleged a claim. Given their allegations of CEO Crew

and CFO Galvan’s “power to influence and control public statements,”142 their Section 20(a)

claims may therefore proceed to discovery.143

III.       Conclusion

           Messrs. Wong and Hoeltzel plausibly allege Lannett materially misstated the true nature

of JSP’s status as a Lannett shareholder on February 8 and May 9, 2018. Messrs. Wong and

Hoeltzel otherwise fail to plausibly allege Lannett or its officers misstated the true nature of their

negotiations with JSP or failed to disclose material facts regarding the negotiations. We grant in

part and deny in part Defendants’ motion to dismiss in the accompanying Order.


1
    ECF Doc. No. 41 at ¶ 25.
2
    Id. at ¶ 26.
3
    Id. at ¶ 3.
4
    Id.
5
 ECF Doc. No. 41 at ¶¶ 3–4. JSP also agreed to “supply Lannett with Butalbital with Aspirin,
Caffeine and Codeine Phosphate capsules (“BACC”). ECF Doc. No. 48-2 at 8.
6
    ECF Doc. No. 41 at ¶ 3.
7
    Id.
8
    Id.
9
    Id. at ¶ 29.
10
     Id. at ¶ 63.




                                                   26
11
     Id. at ¶ 29.
12
     Id.
13
     Id.
14
     ECF Doc. No. 48-2 at 24.
15
     Id.
16
     Id. at 26 (emphasis added).
17
     ECF Doc. No. 41 at ¶ 46.
18
   The shareholders allege JSP “had a practice of liquidating the majority of its shares in Lannett
as soon as it received them.” Id.
19
     Id. at ¶ 27.
20
     Id.
21
     Id. at ¶¶ 26–27.
22
   Id. at ¶ 33. Mr. Bedrosian led Lannett’s “very costly” acquisition of Kremers Urban
Pharmaceuticals, Inc., which burdened the company with debt, required cuts to the workforce, and
led Mr. Bedrosian to “precipitously” increase drug prices. Id. Mr. Bedrosian sold $2.5 million
worth of Lannett stock in November 2017. Id. at ¶ 35.
23
     Id. at ¶ 33.
24
     Id. ¶¶ 6, 34 (internal quotation marks omitted).
25
     Id. at ¶ 38.
26
     ECF Doc. No. 48-2 at 60–61; see also ECF Doc. No. 41 at ¶ 39.
27
  ECF Doc. No. 48-2 at 63 (“Lannett Company, Inc.’s Annual Report on Form 10-K for the fiscal
year ended June 30, 2017 includes a detailed description of its risk factors.”).
28
     ECF Doc. No. 48-2 at 40.
29
     Id.
30
     Id. at 62.




                                                   27
31
  ECF Doc. No. 41 at ¶¶ 42–46. We acknowledge the excerpted transcript Defendants attach to
their motion dismiss lists February 7, 2018, as the date of the earnings call. See ECF Doc. No. 48-
2 at 53–54. Because the source or authenticity of this document is not indisputable, and we must
take all facts alleged in the complaint as true, we assume for purposes of our analysis the earnings
call occurred on February 8, 2018. Any question of fact as to the actual date may of course be
addressed at summary judgment or trial.
32
     ECF Doc. No. 48-2 at 54.
33
     ECF Doc. No. 41 at ¶ 42 (emphasis omitted).
34
     ECF Doc. No. 41 at ¶ 43; see ECF Doc. No. 48-2 at 55.
35
     ECF Doc. No. 41 at ¶ 43 (emphasis omitted and added).
36
     ECF Doc. No. 41 at ¶ 44 (emphasis omitted).
37
     Id. at ¶¶ 47–48; see ECF Doc. No. 48-2 at 77.
38
     ECF Doc. No. 48-2 at 77.
39
     ECF Doc. No. 41 at ¶ 47 (internal quotation marks omitted).
40
   ECF Doc. No. 41 at ¶ 47 (emphasis omitted). Messrs. Wong and Hoeltzel allege at the
time CEO Crew made this statement, “JSP had formed a relationship with the well-
established levothyroxine distributor Gemini as well as liquidating the majority of the 5.5
million shares that JSP had been issued since 2004.” Id. at ¶ 48.
41
     Id. at ¶ 49.
42
     ECF Doc. No. 48-2 at 81.
43
     Id. at 82.
44
     ECF Doc. No. 41 at ¶ 53.
45
     ECF Doc. No. 48-2 at 84.
46
     ECF Doc. No. 41 at ¶ 53 (emphasis omitted).
47
     Id. at ¶ 54 (internal quotation marks omitted).
48
     Id. (emphasis omitted and added).
49
     Id. at ¶ 56 (internal quotation marks omitted).



                                                   28
50
     Id. (internal quotation marks omitted).
51
     Id. at ¶ 57.
52
     Id. at ¶ 36.
53
     Id. at ¶ 56.
54
   The operative complaint alleges Mr. Galvan “served as the Company’s President of Finance,
Chief Financial Officer, and Treasurer at all relevant times.” ECF Doc. No. 41 at ¶ 20. For the
reader’s convenience, we occasionally refer to Mr. Galvan as “CFO Galvan.”
55
     ECF Doc. No. 1.
56
     ECF Doc. No. 39.
57
     ECF Doc. No. 41.
58
     Id. at ¶¶ 38–55.
59
     ECF Doc. No. 52 at 1.
60
   ECF Doc. No. 48. When considering a motion to dismiss “[w]e accept as true all allegations in
the plaintiff’s complaint as well as all reasonable inferences that can be drawn from them, and we
construe them in a light most favorable to the non-movant.” Tatis v. Allied Insterstate, LLC, 882
F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d
Cir. 2010)). To survive dismissal, “a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.
at 556). Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion:
(1) “it must ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’ ” (2) “it should
identify allegations that, ‘because they are no more than conclusions, are not entitled to the
assumption of truth;’ ” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly give rise to an entitlement
for relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556
U.S. at 675, 679).
61
     ECF Doc. No. 41 at ¶ 43.
62
     Id. at ¶ 54.
63
     15 U.S.C. § 78j(a)(1).




                                                  29
64
  In re Aetna, Inc. Sec. Litig., 617 F.3d 272, 277 (3d Cir. 2010) (quoting McCabe v. Ernst &
Young, LLP, 494 F.3d 418, 424 (3d Cir. 2007)).
65
  See ECF Doc. No. 48-1 at 7–21 (addressing misstatement or omission); id. at 21–25 (addressing
scienter).
66
     Williams v. Globus Med., Inc., 869 F.3d 235, 240 (3d Cir. 2017) (quoting Fed. R. Civ. P. 9(b)).
67
     See 15 U.S.C. § 78u-4(b)(1).
68
     Aetna, 617 F.3d at 277.
69
     Id. (quoting 15 U.S.C. § 78u-4(b)(1)).
70
     Id. at 277–78 (quoting 15 U.S.C. § 78u–4(b)(2)).
71
     In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1417 (3d Cir. 1997).
72
  Aetna, 617 F.3d at 283 (quoting TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438, 449
(1976)).
73
     Id. (quoting Basic Inc. v. Levinson, 485 U.S. 224, 232 (1988)).
74
     In re Donald J. Trump Casino Sec. Litig., 7 F.3d 357, 369 n.13 (3d Cir. 1993).
75
   Anderson v. Stonemor Partners, L.P., 296 F. Supp. 3d 693, 700 (E.D. Pa. 2017) (citing Wallace
v. Sys. & Comput. Tech. Corp., No. 95-6303, 1997 WL 602808, at *9 (E.D. Pa. Sept. 23, 1997)).
76
  Id. (citing In re Discovery Labs. Sec. Litig., No. 06-1820, 2006 WL 3227767, at *9 (E.D. Pa.
Nov. 1, 2006)).
77
     Id. (citing Discovery Labs, 2006 WL 3227767, at *9).
78
     ECF Doc. No. 52 at 6.
79
   ECF Doc. No. 41 at ¶ 45 (February 8, 2018 quarterly earnings call); see id. at ¶ 48 (“The
statements [on the May 7, 2018 quarterly earnings call] were materially false and misleading
because they failed to disclose the imminent risk of the non-renewal of the JSP Agreement and
instead created the false impression that the partnership would continue.”); id. at ¶ 55 (“The
statements [on the May 9, 2018 Deutsche Bank Health Care Conference Call] were materially false
and misleading because they failed to disclose the imminent risk of the non-renewal of the
distribution contract with JSP and instead perpetuated the false impression that the relationship
would continue.”).

 ECF Doc. No. 41 at ¶ 41 (February 8, 2018 quarterly report); see id. at ¶ 52 (“The only risk that
80

Defendants disclose with regards to JSP [in the May 8, 2018 quarterly report] is that Lannett may

                                                  30
fail to meet the minimum purchase requirements, not that JSP may fail to renew the contract or
discontinue supplying Lannett.”).
81
     ECF Doc. No. 52 at 10.
82
     Globus, 869 F.3d at 242.
83
     Aetna, 617 F.3d at 283.
84
  Id. (quoting In re Advanta Corp. Sec. Litig., 180 F.3d 525, 538 (3d Cir. 1999)), abrogation on
other grounds recognized by City of Edinburgh Council v. Pfizer, Inc., 754 F.3d 159, 175 (3d Cir.
2014).
85
     Burlington Coat Factory, 114 F.3d at 1427 (compiling cases).
86
 In re Express Scripts Holding Co. Sec. Litig., No. 16 3338, 2017 WL 3278930, at *13 (S.D.N.Y.
Aug. 1, 2017).
87
  In re Time Warner Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993) (rejecting theory of liability
where the “public statements lack the sort of definite positive projections that might require later
correction. The statements suggest only the hope of any company, embarking on talks with
multiple partners, that the talks would go well. No identified defendant stated that he thought deals
would be struck by a certain date, or even that it was likely that deals would be struck at all.”).
88
  Messrs. Wong and Hoeltzel plead Lannett’s SEC statements “created the false impression that
the relationship [with JSP] would continue.” ECF Doc. No. 41 at ¶ 41. In their Memorandum in
Opposition to Defendants’ Motion to Dismiss, they clarify this allegation is premised on omission-
based liability: “Lannett’s discussion of the JSP Agreement in its February 8, 2018 and May 8,
2018 quarterly reports . . . [say] nothing about the . . . imminent risk of the JSP Agreement not
being renewed.” ECF Doc. No. 52 at 9 n.15.
89
  Pache v. Wallace, No. 93-5164, 1995 WL 118457, at *4 (E.D. Pa. Mar. 20, 1995) (“I note that
the idea that ‘management believes’ that certain factors will permit the company to operate at
‘break-even or better’ is itself couched in cautionary terms. (emphasis in original)) aff’d, 72 F.3d
123 (3d Cir. 1995). We are aware the court decided Pache before the PSLRA, but we find its
reasoning persuasive in this context.
90
     Time Warner, 9 F.3d at 267.
91
     See Pache, 1995 WL 118457, at *4.
92
     ECF Doc. No. 41 at ¶ 47.
93
     ECF Doc. No. 52 at 8.
94
     ECF Doc. No. 41 at ¶ 54.

                                                 31
95
     Id. (some emphasis added).
96
 Technical,       Merriam-Webster               Online     Dictionary,       https://www.merriam-
webster.com/dictionary/technical.
97
     See 15 U.S.C. § 78u–5.
98
     15 U.S.C. § 78u-5(i)(1)(A–D).
99
  Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242, 254 (3d Cir. 2009) (citing 15 U.S.C. §
78u–5).
100
    Id. at 256 (quoting GSC Partners CDO Fund v. Washington, 368 F.3d 228, 243 n.3 (3d
Cir.2004)).
101
   Id. at 255 (alteration in original) (quoting Makor Issues & Rights, Ltd. v. Tellabs Inc., 513 F.3d
702, 705 (7th Cir. 2008)).
102
      See Aetna, 617 F.3d at 280 (quoting Avaya, 564 F.3d at 255).
103
      564 F.3d 242 (3d Cir. 2009).
104
      Id. at 247.
105
      Id. at 255.
106
      Id. at 256.
107
      617 F.3d 272, 280 (3d Cir. 2010).
108
      Id.
109
      Id. at 281.
110
      Avaya, 564 F.3d at 254.
111
      ECF Doc. No. 41 at ¶ 54.
112
      Id.
113
   Globus, 869 F.3d at 241 (alteration in original) (quoting Matrixx Initiatives, Inc. v. Siracusano,
563 U.S. 27, 44 (2011)).
114
      Id. (quoting Matrixx Initiatives, 563 U.S. at 44).



                                                    32
115
      Id.
116
      No. 16 3338, 2017 WL 3278930, at *13 (S.D.N.Y. Aug. 1, 2017).
117
      Id.
118
      Id. at *5.
119
      Id. at *13.
120
      Id. at *11 (citing Acito v. IMCERA Grp., Inc., 47 F.3d 47, 53 (2d Cir. 1995)).
121
    We acknowledge the Express Scripts Defendants made statements expressing substantial
uncertainty as to the outcome of negotiations. Id. at *5. We are aware Express Scripts is pending
appeal in the United States Court of Appeals for the Second Circuit. Nonetheless, we find its
reasoning persuasive on these analogous facts.
122
   We note Messrs. Wong and Hoeltzel do not plead how the confidential sources are qualified to
opine on the importance of Mr. Bedrosian to the JSP Agreement, evidently asking us to assume
they are reliable because they worked as sales directors. See Cal. Pub. Emps. Ret. Sys. v. Chubb
Corp., 394 F.3d 126, 148 (3d Cir. 2004) (“As a general matter, almost all of the anonymous sources
are former Chubb employees. Plaintiffs fail to aver, however, when any of them were employed
by Chubb. Nor do Plaintiffs allege the dates that these sources acquired the information they
purportedly possess, or how any of these former employees had access to such information.”).
123
   We note Mr. Bedrosian sold his stock before CEO Crew made a statement regarding the JSP
Agreement, so Messrs. Wong and Hoeltzel’s argument Lannett had a duty to disclose in November
2017 fails.
124
      ECF Doc. No. 41 at ¶ 42.
125
      Express Scripts, 2017 WL 3278930, at *13.
126
      See Time Warner, 9 F.3d at 267.
127
      See Galati v. Commerce Bancorp, Inc., 220 F. App’x 97, 102 (3d Cir. 2007).
128
      Express Scripts, 2017 WL 3278930, at *13.
129
      In re Westinghouse Sec. Litig., 90 F.3d 696, 714 n.14 (3d Cir. 1996).
130
    ECF Doc. No. 41 at ¶ 46. Messrs. Wong and Hoeltzel repeat the substance of this allegation
later in their Amended Complaint. See id. at ¶¶ 55, 66.
131
      ECF Doc. No. 48-1 at 16.



                                                  33
132
      ECF Doc. No. 48-2 at 42.
133
   Ganino v. Citizens Utilities Co., 228 F.3d 154, 167 (2d Cir. 2000); see Payne v. DeLuca, 433
F. Supp. 2d 547, 559 n.7 (W.D. Pa. 2006) (“Truth-on-the-market analysis is intensely fact specific
and thus seldom appropriate at the pleading stage.”).
134
      ECF Doc. No. 48-1 at 17.
135
      Globus, 869 F.3d at 245 (quoting 15 U.S.C. § 78u–4(b)(2)).
136
   OFI Asset Mgmt. v. Cooper Tire & Rubber, 834 F.3d 481, 490 (3d Cir. 2016) (quoting Avaya,
564 F.3d at 252).
137
   Lord Abbett Affiliated Fund, Inc. v. Navient Corp., No. 16-112, 2019 WL 351260, at *4 (D.
Del. Jan. 29, 2019) (quoting Avaya, 564 F.3d at 267 n.42).
138
   Globus, 869 F.3d at 245 (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,
314 (2007)).
139
      Aetna, 617 F.3d at 285 (citing 15 U.S.C. § 78t).
140
   Belmont v. MB Inv. Partners, Inc., No. 09-4951, 2010 WL 2348703, at *9 (E.D. Pa. June 10,
2010), aff’d, 708 F.3d 470 (3d Cir. 2013).
141
      ECF Doc. No. 48-1 at 20.
142
      SEB Inv. Mgmt. AB v. Endo Int’l, PLC, 351 F. Supp. 3d 874, 908 (E.D. Pa. 2018).
143
    Defendants present a similarly cursory argument regarding loss causation. They argue
“Plaintiffs fail to allege any fact that was purportedly misrepresented or concealed, foreclosing
Plaintiffs’ ability to plead adequately loss causation.” ECF Doc. No. 48-1 at 20 (internal citation
omitted). But again, Plaintiffs allege a plausible claim. “To establish loss causation in a typical §
10(b) case, a plaintiff must show that its ‘losses are related specifically to the market’s discovery
of the misrepresentation and the corresponding decrease in price due to that misrepresentation.’”
De Vito v. Liquid Holdings Grp., Inc., No. 15-6969, 2018 WL 6891832, at *38 (D.N.J. Dec. 31,
2018) (quoting Pure Earth, Inc. v. Call, 531 F. App’x 256, 260 (3d Cir. 2013)). Our Court of
Appeals “has stated that loss causation is ordinarily an issue for the trier of fact.” Id. at *40.
Defendants may present compelling evidence at summary judgment or trial CEO Crew’s
statements surrounding JSP’s shareholder status did not, in fact, cause the decline in Lannett’s
stock price on August 20, 2018 and shortly thereafter.




                                                  34
